This case involves the same principles of law as those fully considered in Hart v. Board of Examiners of Embalmers, decided at this term, and is governed thereby. The fact that this was an appeal while the Hart case was an action for a declaratory judgment does not affect this conclusion. The defendant admits that the plaintiff is qualified and refused the license on the ground that it had no power to issue one to him.
  There is error, the judgment is set aside and the case is remanded with direction to enter judgment sustaining the appeal and directing the board to issue a license as funeral director to the plaintiff as of the date when his application was refused.